Filed 12/16/15 P. v. Garcia CA1/5
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A143575
v.
RAVEN INEZ GARCIA,                                                   (Lake County
                                                                     Super. Ct. No. CR-936062-B)
         Defendant and Appellant.


         Defendant and appellant Raven Inez Garcia pled no contest to several narcotics
offenses after the trial court denied her motion to suppress evidence uncovered during a
traffic stop. On appeal, she contends the court erred in denying her motion to suppress.
We affirm.
                                                  BACKGROUND
         In June 2014, the Lake County District Attorney filed a complaint charging
appellant with possession of methamphetamine for sale (Health & Saf. Code § 11378),
transportation of methamphetamine (Health & Saf. Code § 11379, subd. (a)), possession
of methamphetamine (Health & Saf. Code § 11377, subd. (a)), and possession of drug
paraphernalia (Health & Saf. Code § 11364.1, subd. (a)(1)).
         Appellant filed a motion to suppress evidence. At the hearing on the motion, the
prosecution relied on the testimony of Lake County Deputy Sheriff Nick LaVelle, who
described a traffic stop involving a car driven by appellant and in which Thomas Peterson




                                                             1
was a passenger.1 The encounter was recorded on a device attached to LaVelle’s patrol
car, and the recording was played during the hearing. LaVelle testified he stopped
appellant’s vehicle on June 1, 2014, at approximately 2:10 p.m., because the registration
tags on her car were expired. Appellant said she had paid to renew the registration, but
had not yet received a new sticker. During this interaction, LaVelle recognized Peterson,
who was in the front passenger seat; LaVelle had been a correctional officer at the Lake
County Jail while Peterson was an inmate there. Peterson told LaVelle he was out on
parole.
          LaVelle asked Peterson, “You don’t have any shit on you or anything like that?”
LaVelle then instructed Peterson to exit the car so he could conduct a parole search; the
search uncovered cash totaling $879 and a pocketknife. After Peterson was removed
from the car, LaVelle saw through the open car door a small plastic bag containing a
white crystalline substance that he believed to be methamphetamine directly behind the
passenger seat in which Peterson was sitting. Levelle directed appellant to exit the car in
order to determine her involvement in the methamphetamine possession. When appellant
stepped out of the car, LaVelle noticed she had “a large object in her right front pants
pocket.”2 The deputy was concerned Peterson might have passed appellant a weapon to
avoid being found with it during a parole search. He was also concerned because “drugs
and weapons go hand in hand.” LaVelle pat-searched appellant and asked her to show
him the item in her pocket. Appellant removed a digital scale from her pocket. She said
she used it for cooking, but the scale had a white crystalline substance on it.
          LaVelle handcuffed appellant and took her to the patrol car. Appellant was
advised of her Miranda rights. She admitted she had other items on her person, and


1
  On appeal, we view the evidence in a light favorable to the trial court’s ruling. (In re
Lennies H. (2005) 126 Cal.App.4th 1232, 1236.) Our factual summary reflects this
standard of review. (See Pool v. City of Oakland (1986) 42 Cal.3d 1051, 1056, fn. 1.)
2
  On cross-examination, LaVelle responded affirmatively to defense counsel’s question,
“When you patted [appellant] down you noticed a hard object in her . . . pants pocket;
correct?” But the trial court accepted the deputy’s testimony that he made a “visual
observation of a bulge in [appellant’s] pants pocket.”

                                              2
handed LaVelle a bag of methamphetamine, a glass smoking pipe, and packaging
material. There was an additional digital gram scale in the back seat.
       At the end of the hearing, the trial court denied appellant’s motion to suppress.
Subsequently, appellant pled no contest to the charges. The possession charge was
stricken as a lesser included offense of the possession for sale charge. The court
suspended imposition of sentence and placed appellant on formal probation for three
years. This appeal challenging denial of the motion to suppress followed. (See Penal
Code, § 1538.5, subd. (m).)
                                       DISCUSSION
       Appellant concedes LaVelle’s detention of her vehicle was a lawful traffic stop
and does not dispute it was lawful for LaVelle to direct Peterson to exit the vehicle upon
discovering he was on parole and subject to search. (See People v. Schmitz (2012) 55
Cal.4th 909, 926 [search of car permissible where passenger was parolee subject to a
search condition].) Appellant contends, however, that LaVelle violated her federal
constitutional rights under the Fourth Amendment when he prolonged her detention
beyond the time necessary for the traffic stop and performed a pat-search of her person.
We disagree.
       “The standard of review of a trial court’s ruling on a motion to suppress is well
established . . . . ‘ “On appeal from the denial of a suppression motion, the court reviews
the evidence in a light favorable to the trial court’s ruling. [Citation.] We must uphold
those express or implied findings of fact by the trial court that are supported by
substantial evidence and independently determine whether the facts support the court’s
legal conclusions.” ’ ” (In re Lennies H., supra, 126 Cal.App.4th at p. 1236.) “Whether
a search is reasonable must be determined based upon the circumstances known to the
officer when the search was conducted.” (In re H.M. (2008) 167 Cal.App.4th 136, 144.)
       At the outset, we reject appellant’s contention that insufficient evidence supports
the trial court’s finding that LaVelle noticed suspected methamphetamine behind the
passenger’s seat after removing Peterson from the car and before appellant was



                                             3
searched.3 Appellant points to the fact that the transcript of the encounter does not
contain any reference to LaVelle noticing a bag or other object within the car before he
ordered appellant to exit the vehicle.4 At the hearing, LaVelle acknowledged he did not
“make note of or confront anyone” about his discovery until after he had detained and
handcuffed appellant. LaVelle explained he did not immediately raise the subject
because appellant was “still in the vehicle, unknown whether she had any weapons or
anything else accessible to her, and I wasn’t going to begin an investigation and
questioning of Mr. Peterson with that unknown circumstance.”
       Defense counsel argued at the end of the hearing, “I think the tape and the
photographs create a basis for a healthy skepticism to arise in the mind of this court as to
whether an officer could have seen that item in the way he testified he did.” But the trial
court rejected that view; it stated that video and photographic evidence supported the
officer’s testimony that he saw the suspected methamphetamine through the open front
passenger door “in the process of removing” Peterson from the car. We defer to the trial
court’s credibility determination. (People v. Lawler (1973) 9 Cal.3d 156, 160 [“the
power to judge the credibility of the witnesses, resolve any conflicts in the testimony,
weigh the evidence and draw factual inferences, is vested in the trial court”].) Substantial
evidence supports the court’s finding that LaVelle observed the suspected
methamphetamine before ordering appellant out of the car.
       LaVelle’s observation of methamphetamine in the car provided a basis for the
officer to ask appellant to exit the vehicle. As explained in People v. Fisher (1995) 38
Cal.App.4th 338, 345, “While defendant’s mere presence in the car may not furnish
probable cause to arrest him, it did furnish an objective manifestation that he may have


3
  We do not understand appellant to contend that LaVelle’s verbal exchange that led to
the discovery Peterson was on parole was itself illegal. The transcript of the recording of
the traffic stop reflects that the deputy discovered that fact in the midst of his initial
interactions with appellant regarding her car registration and driver’s license.
4
  The transcript actually reflects that, immediately after arresting appellant, LaVelle
asked her, “Whose dope’s in that car?” This may be a reference to the suspected
methamphetamine LaVelle said he observed before pat-searching appellant.

                                             4
been involved in possessing or transporting methamphetamine.” Thus, appellant’s
contention that the traffic stop was unreasonably prolonged fails. (Id. at p. 345
[observation of narcotics in car during traffic stop provided basis for detention arising
from request to exit car].)
       Appellant also contends that, even if she was properly directed out of the car,
LaVelle’s pat-search of her after she exited the vehicle violated the Fourth Amendment
because it was not supported by a reasonable suspicion she was armed. “In the context of
an ordinary traffic stop, an officer may not pat down a driver and passengers absent a
reasonable suspicion they may be armed and dangerous.” (People v. Collier (2008) 166
Cal.App.4th 1374, 1377 (Collier ).) An officer need not be “absolutely certain that the
individual is armed; the crux of the issue is whether a reasonably prudent person in the
totality of the circumstances would be warranted in the belief that his or her safety was in
danger.” (People v. Avila (1997) 58 Cal.App.4th 1069, 1074, citing Terry v. Ohio (1968)
392 U.S. 1, 27.)
       The facts of Collier are instructive. In that case, two sheriff’s deputies lawfully
stopped a car one afternoon because it did not have a front license plate. (Collier, supra,
166 Cal.App.4th at p. 1376.) The deputies smelled marijuana emanating from the
driver’s and passenger’s sides of the car. (Ibid.) The deputies asked the defendant
passenger to get out of the car and observed he was wearing baggy clothing that might
conceal a weapon. (Ibid.) The deputies conducted a pat down search and found a loaded
handgun and PCP in a pants pocket. (Id. at pp. 1376–1377.) The Collier court concluded
that, in “ ‘connection with a lawful traffic stop of an automobile, when the officer has a
reasonable suspicion that illegal drugs are in the vehicle, the officer may, in the absence
of factors allaying his safety concerns, order the occupants out of the vehicle and pat
them down briefly for weapons to ensure the officer’s safety and the safety of others.’ ”
(Id., at p. 1378, quoting United States v. Sakyi (4th Cir. 1998) 160 F.3d 164, 169.)
Although the defendant argued in Collier that the search was unreasonable because there
were no “furtive gestures,” there was no “gang evidence,” and the traffic stop did not
occur in a high crime area, the court concluded the “pat-down was reasonably necessary


                                              5
because the officers had probable cause to search the car interior and had decided to do
so.” (Id. at p. 1378.)
       Appellant argues the pat-search was unreasonable because there was no evidence
her “size or demeanor posed a threat to Deputy LaVelle.” However, as in Collier, this
“was no ordinary traffic stop.” (Collier, supra, 166 Cal.App.4th at p. 1377.) LaVelle had
actually observed a bag of suspected methamphetamine in the car, and, as numerous
courts have recognized, “ ‘guns often accompany drugs.’ ” (Id. at p. 1378; see also
People v. Bradford (1995) 38 Cal.App.4th 1733, 1739 [“[I]t is common knowledge that
perpetrators of narcotics offenses keep weapons available to guard their contraband.”].)
Moreover, LaVelle testified he observed a large object in appellant’s pocket when she
stepped out of the vehicle. “ ‘[I]n the absence of factors allaying . . . safety concerns,’ ”
(Collier, supra, 166 Cal.App.4th at p. 1378), it was reasonable for LaVelle to pat-search
appellant upon her exit from the car. Notably, a pat-search was a less intrusive means of
addressing safety concerns than handcuffing. (People v. Stier (2008) 168 Cal.App.4th
21, 28.)
       The trial court did not err in denying appellant’s motion to suppress.
                                       DISPOSITION
       The trial court’s judgment is affirmed.




                                              6
                  SIMONS, J.




We concur.




JONES, P.J.




NEEDHAM, J.




(A143575)



              7
8